DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.

 Status of the claims
Claims 1-12, 14-18 and 21-24  were pending, claims 1, 4, 6, 7, 9, 12, 14, 15, 17 have been amended.  Therefore, claims 1-12, 14-18 and 21-24 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 and 05/04/2022 are being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Papale et al. (US 20150212663, hereafter Papale) in view of Gautam et al. (US 9665662 (hereafter Gautam). 

Regarding claim 1, Papale discloses:  A computer-implemented method comprising: 
accessing, by one or more computing devices, a dataset referenced by a document that presents a visualization of the dataset (Papale [0057; 0058] disclose: the created dashboard may be accessible from a list of dashboard pages and the user selects one or more panels for inclusion in the dashboard and specified both a query and a format for display a visualization of data); 
based on the dataset referenced by the document or the visualization of the dataset, generating, by the one or more computing devices and for the document, a set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Papale [0082] discloses: A schema may include one or more fields /relevant words, each of which may be defined for a subset of the events in the data store and each of which may be associated with an extraction rule specifying how to extract a value for the field from each of the subset of events for which the field has been defined);
receiving, by the one or more computing devices, a query (Papale [0081; 0082] discloses: A query often specifies the criteria for events of interest in terms of events having specified value(s) for specified field(s)); and
determining, by the one or more computing devices, that the query is associated with the document (Papale [0068; 0076] discloses: Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively);
identifying, by the one or more computing devices, a set of results that are responsive to the query (Papale [0077] discloses:  determine a final results set for producing a list of events or visualization of events for display at or to the client). 
Papale didn’t disclose, but Gautam discloses: Based on determining that the query is associated with the document, comparing, by the one or more computing devices, content or metadata of the respective results with the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset to identify one or more matches to the set of contextually relevant words (Gautam [C10L63-C11L27; C11L64-C12L16]] discloses: matching the keywords (as the set of contextually relevant words) to find either the data or metadata associations of the keywords between the search indices and keywords, inference mapping between the key words and search indices, these keywords include keyword and phrase dictionaries, synonym dictionaries, knowledge base…; [C14L40-65] discloses the keywords as contextual keywords as various types of the business intelligence platform analysis the assign the keyword for the data set);
ranking, by the one or more computing devices, the set of results based at least in part on the identified one or more matches between the  content or metadata of the respective results and the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Gautam [C45-62] discloses: a scoring mechanism can be used to generate prioritization of the order of the matching search indices, at 236. The scoring mechanism may adopt a wide variety of parameters and factors to rank the search indices for a single key word and use the highest ranked to generate query results); and 
Generating, by the one or more computing devices, a response to the query that includes a plurality of results from the set of results and indicates the ranking of the plurality of results (Gautam [C45-62] discloses: a scoring mechanism can be used to generate prioritization of the order of the matching search indices, at 236. The scoring mechanism may adopt a wide variety of parameters and factors to rank the search indices for a single key word and use the highest ranked to generate query results).
Papale and Gautam are analogous art because they are in the same field of endeavor, generate a visualization. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Papale, to include the teaching of Gautam in order to rank the search results. The suggestion/motivation to combine is to ranking and display the ranked results.

Regarding claim 2, Papale as modified discloses: The method of claim 1, comprising: determining that the query is associated with the document based on determining that the query is received while the document is open (Papale [0033] discloses: a visualization of data to be displayed based on the results of a query. Each panel also may include a set of inputs that may constrain the query or control the type or format of the visualization). 
Regarding claim 3, Papale as modified discloses: The method of claim 1, comprising: determining that the query is associated with the document based on determining that the query is received through the query input field in the document (Papale [0028; 0036] discloses: a query that provides the data for the visualization (e.g., a search string), and optionally one or more inputs that may constrain the query and/or control aspects of the visualization. For purposes of illustration, FIG. 1 depicts how the panel definitions 110 for the set of selected panel templates may be used by computing device 120 to generate an exemplary dashboard page 140 including corresponding panels 141, 142, and 143 with the appropriate visualization for each panel).
Regarding claim 4, Papale as modified discloses: The method of claim 1, comprising: based on determining that the query is associated with the document, generating, by the one or more computing devices, additional queries using the set of contextually relevant words; and generating, by the one or more computing devices, additional responses to the additional queries (Papale [0068] discloses: generate queries for events based on various criteria that may be specified by client 505 and user 515 via a GUI of the client application. The client application in this example may interact with a search interface to submit queries for data, which in some cases may be machine data, log data, sensor data, network data, mobile data, and/or events derived or rendered from any such data (e.g., events including a user-specified field and occurring within a particular time range of interest). Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively). 

Regarding claim 6, Papale as modified discloses: The method of claim 1, comprising: determining, by the one or more computing devices, that the visualization has been updated (Papale [0048] discloses: each time a visualization panel of a dashboard page is updated, method 300 may include updating a visualization of the dashboard page based on the updated visualization panels); and 
In response to determining that the visualization has been updated, updating, by the one or more computing devices, the set of contextually relevant words based on the updated visualization (Gautam [C9L20-42] discloses: the reports produced by the report module 217 are stored in data store(s) 211 and are available until changes (e.g., updates, inserts, deletes, etc.) in source data is recognized. In such change instances, the stored reports are erased from the data store(s) 211 and new reports are produced based on the new data; [C8L20-27] the data store(s) 211 store the keywords). 
Regarding claim 7, Papale as modified discloses: The method of claim 1, comprising: determining, by the one or more computing devices, that the dataset has been updated; and in response to determining that the data set has been updated, updating, by the one or more computing devices, the set of contextually relevant words based on the updated dataset (Gautam [C9L20-42] discloses: the reports produced by the report module 217 are stored in data store(s) 211 and are available until changes (e.g., updates, inserts, deletes, etc.) in source data is recognized. In such change instances, the stored reports are erased from the data store(s) 211 and new reports are produced based on the new data; [C8L20-27] the data store(s) 211 store the keywords). 
Regarding claim 8, Papale as modified discloses: The method of claim 1, wherein generating the response to the query comprises: updating the visualization (Papale [0048] discloses: each time a visualization panel of a dashboard page is updated, method 300 may include updating a visualization of the dashboard page based on the updated visualization panels). 
Regarding claim 9, Papale as modified discloses: A system comprising: one or more computing devices; and one or more storage devices storing instructions that are operable, when executed by the one or more computing devices, to cause the one or more computers to perform operations comprising:
 accessing, by the one or more computing devices, a dataset referenced by a document that presents a visualization of the dataset (Papale [0057; 0058] disclose: the created dashboard may be accessible from a list of dashboard pages and the user selects one or more panels for inclusion in the dashboard and specified both a query and a format for display a visualization of data); 
based on the dataset referenced by the document or the visualization of the data, generating, by the one or more computing devices and for the document, a set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Papale [0082] discloses: A schema may include one or more fields /relevant words, each of which may be defined for a subset of the events in the data store and each of which may be associated with an extraction rule specifying how to extract a value for the field from each of the subset of events for which the field has been defined); 
receiving, by the one or more computing devices, a query (Papale [0081; 0082] discloses: A query often specifies the criteria for events of interest in terms of events having specified value(s) for specified field(s))
determining, by the one or more computing devices that the query is associated with the document (Papale [0068; 0076] discloses: Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively); and 
 identifying, by the one or more computing devices, a set of results that are responsive to the query (Papale [0077] discloses:  determine a final results set for producing a list of events or visualization of events for display at or to the client).
Papale didn’t disclose, but Gautam discloses: Based on determining that the query is associated with the document, comparing, by the one or more computing devices, content or metadata of the respective results with the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset to identify one or more matches to the set of contextually relevant words (Gautam [C10L63-C11L27; C11L64-C12L16]] discloses: matching the keywords (as the set of contextually relevant words) to find either the data or metadata associations of the keywords between the search indices and keywords, inference mapping between the key words and search indices, these keywords include keyword and phrase dictionaries, synonym dictionaries, knowledge base…; [C14L40-65] discloses the keywords as contextual keywords as various types of the business intelligence platform analysis the assign the keyword for the data set);


ranking, by the one or more computing devices, the set of results based at least in part on the identified one or more matches between the  content or metadata of the respective results and the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Gautam [C45-62] discloses: a scoring mechanism can be used to generate prioritization of the order of the matching search indices, at 236. The scoring mechanism may adopt a wide variety of parameters and factors to rank the search indices for a single key word and use the highest ranked to generate query results); and 
Generating, by the one or more computing devices, a response to the query that includes a plurality of results from the set of results and indicates the ranking of the plurality of results (Gautam [C45-62] discloses: a scoring mechanism can be used to generate prioritization of the order of the matching search indices, at 236. The scoring mechanism may adopt a wide variety of parameters and factors to rank the search indices for a single key word and use the highest ranked to generate query results).
Papale and Gautam are analogous art because they are in the same field of endeavor, generate a visualization. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Papale, to include the teaching of Gautam in order to rank the search results. The suggestion/motivation to combine is to ranking and display the ranked results.

Regarding claim 10, Papale as modified discloses: The system of claim 9, wherein: receiving the query while the document is open, and generating the response to the query based on receiving the query while the document is open (Papale [0033] discloses: a visualization of data to be displayed based on the results of a query. Each panel also may include a set of inputs that may constrain the query or control the type or format of the visualization). 
Regarding claim 11, Papale as modified discloses:  The system of claim 9, comprising: receiving the query through a query input field in the document, and generating the response to the query based on receiving the query through the query input field in the document (Papale [0028; 0036] discloses: a query that provides the data for the visualization (e.g., a search string), and optionally one or more inputs that may constrain the query and/or control aspects of the visualization. For purposes of illustration, FIG. 1 depicts how the panel definitions 110 for the set of selected panel templates may be used by computing device 120 to generate an exemplary dashboard page 140 including corresponding panels 141, 142, and 143 with the appropriate visualization for each panel).
Regarding claim 12, Papale as modified discloses: The system of claim 9, wherein the operations comprise: based on determining that the query associated with the document, generating, by the one or more computing devices, additional queries using the set of contextually relevant words; and generating, by the one or more computing devices, additional responses to the additional queries (Papale [0068] discloses: generate queries for events based on various criteria that may be specified by client 505 and user 515 via a GUI of the client application. The client application in this example may interact with a search interface to submit queries for data, which in some cases may be machine data, log data, sensor data, network data, mobile data, and/or events derived or rendered from any such data (e.g., events including a user-specified field and occurring within a particular time range of interest). Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively). 
Regarding claim 14, Papale as modified discloses: The system of claim 9, wherein the operations comprise: determining, by the one or more computing devices, that the visualization has been updated (Papale [0048] discloses: each time a visualization panel of a dashboard page is updated, method 300 may include updating a visualization of the dashboard page based on the updated visualization panels); and 
In response to determining that the visualization has been updated, Updating, by the one or more computing devices, the set of contextually relevant words based on the updated visualization (Gautam [C9L20-42] discloses: the reports produced by the report module 217 are stored in data store(s) 211 and are available until changes (e.g., updates, inserts, deletes, etc.) in source data is recognized. In such change instances, the stored reports are erased from the data store(s) 211 and new reports are produced based on the new data; [C8L20-27] the data store(s) 211 store the keywords). 
Regarding claim 15, Papale as modified discloses:  The system of claim 9, wherein the operations comprise: determining, by the one or more computing devices, that the dataset has been updated; and In response to determining that the visualization has been updated , updating, by the one or more computing devices, the set of contextually relevant words based on the updated dataset (Gautam [C9L20-42] discloses: the reports produced by the report module 217 are stored in data store(s) 211 and are available until changes (e.g., updates, inserts, deletes, etc.) in source data is recognized. In such change instances, the stored reports are erased from the data store(s) 211 and new reports are produced based on the new data; [C8L20-27] the data store(s) 211 store the keywords).  
Regarding claim 16, Papale as modified discloses:  The system of claim 9, wherein generating the response to the query comprises: updating the visualization (Papale [0048] discloses: each time a visualization panel of a dashboard page is updated, method 300 may include updating a visualization of the dashboard page based on the updated visualization panels).
Regarding claim 17, Papale as modified discloses:  A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computing devices to perform operations comprising: 
accessing, by the one or more computing devices, a dataset referenced by a document that presents a visualization of the dataset (Papale [0057; 0058] disclose: the created dashboard may be accessible from a list of dashboard pages and the user selects one or more panels for inclusion in the dashboard and specified both a query and a format for display a visualization of data); 
based on the dataset referenced by the document or the visualization of the dataset, generating, by the one or more computing devices and for the document, a set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Papale [0082] discloses: A schema may include one or more fields /relevant words, each of which may be defined for a subset of the events in the data store and each of which may be associated with an extraction rule specifying how to extract a value for the field from each of the subset of events for which the field has been defined);
receiving, by the one or more computing devices, a query (Papale [0081; 0082] discloses: A query often specifies the criteria for events of interest in terms of events having specified value(s) for specified field(s))
determining, by the one or more computing devices that the query is associated with the document (Papale [0068; 0076] discloses: Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively); and 
identifying, by the one or more computing devices, a set of results that are responsive to the query (Papale [0077] discloses:  determine a final results set for producing a list of events or visualization of events for display at or to the client).
Papale didn’t disclose, but Gautam discloses: Based on determining that the query is associated with the document, comparing, by the one or more computing devices, content or metadata of the respective results with the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset to identify one or more matches to the set of contextually relevant words (Gautam [C10L63-C11L27; C11L64-C12L16]] discloses: matching the keywords (as the set of contextually relevant words) to find either the data or metadata associations of the keywords between the search indices and keywords, inference mapping between the key words and search indices, these keywords include keyword and phrase dictionaries, synonym dictionaries, knowledge base…; [C14L40-65] discloses the keywords as contextual keywords as various types of the business intelligence platform analysis the assign the keyword for the data set);
ranking, by the one or more computing devices, the set of results based at least in part on the identified one or more matches between the  content or metadata of the respective results and the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Gautam [C45-62] discloses: a scoring mechanism can be used to generate prioritization of the order of the matching search indices, at 236. The scoring mechanism may adopt a wide variety of parameters and factors to rank the search indices for a single key word and use the highest ranked to generate query results); and 
Generating, by the one or more computing devices, a response to the query that includes a plurality of results from the set of results and indicates the ranking of the plurality of results (Gautam [C45-62] discloses: a scoring mechanism can be used to generate prioritization of the order of the matching search indices, at 236. The scoring mechanism may adopt a wide variety of parameters and factors to rank the search indices for a single key word and use the highest ranked to generate query results).
Papale and Gautam are analogous art because they are in the same field of endeavor, generate a visualization. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Papale, to include the teaching of Gautam in order to rank the search results. The suggestion/motivation to combine is to ranking and display the ranked results.

Regarding claim 21, Papale as modified discloses:  The method of claim 1, wherein the visualization comprises at least one graph or chart (Papale [0063] discloses: query in that panel template (e.g., changing from a bar graph to a pie chart)).
Regarding claim 22, Papale as modified discloses:   The method of claim 21, wherein generating the set of contextually relevant words comprises adding, to the set of contextually relevant words, words that are included in an axis label, a legend, or a title of the visualization (Gautam [C12L7-16] discloses: ] discloses: The knowledge bank can be dynamically generated by for example, progressively updated based on user feedback of an interred mapping, when there is a key word “revenue,” then a knowledge graph may be built to map related terms such as “income,” “turnover,” “gross receipts,” “sale amount,” and/or the like to the key word “revenue”. In this way, when a user searches for any of these terms using the knowledge map, related key words could be identified based on the data inference).

Regarding claim 23, Papale as modified discloses:   The method of claim 1, wherein generating the set of contextually relevant words comprises adding, to the set of contextually relevant words, words that are included in an object, field, row, column, or table of the dataset (Gautam [C12L7-16] discloses: ] discloses: The knowledge bank can be dynamically generated by for example, progressively updated based on user feedback of an interred mapping, when there is a key word “revenue,” then a knowledge graph may be built to map related terms such as “income,” “turnover,” “gross receipts,” “sale amount,” and/or the like to the key word “revenue”. In this way, when a user searches for any of these terms using the knowledge map, related key words could be identified based on the data inference).
Regarding claim 24, Papale as modified discloses:   The method of claim 1, comprising: detecting a change to at least one of the dataset or the visualization of the dataset; and updating the set of contextually relevant words based on the detected change to the at least one of the dataset or the visualization (Gautam [C9L20-42] discloses: the reports produced by the report module 217 are stored in data store(s) 211 and are available until changes (e.g., updates, inserts, deletes, etc.) in source data is recognized. In such change instances, the stored reports are erased from the data store(s) 211 and new reports are produced based on the new data; [C8L20-27] the data store(s) 211 store the keywords). 
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Papale et al. (US 20150212663, hereafter Papale) in view of Gautam and in view of Kol et al. (US 20080189655, hereafter Kol).
Regarding claim 5, Papale as modified didn’t disclose, but Kol disclose: The method of claim 1, wherein generating the response to the query comprises: generating an autocompleted query of the query; and generating the response based on the autocompleted query (Kol [0011; 0013] discloses: a predefined sequence of keys will initiate query, for example using autocompletion technology, once a query is invoked, the query exists in one of multiple states that can create a query through key presses and/or selection of suggested items…). 
Papale as modified and Kol are analogous art because they are in the same field of endeavor, generate a visualization. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Papale, to include the teaching of Kol in order to provide a list of possible terms for the queries. The suggestion/motivation to combine is to provide additional information on the data object without leaving the context of the application.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161